DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170271715A1) (Provided in Applicant’s IDS filed on April 29th, 2020).
Regarding Claim 1-3, Kim discloses an additive for a nonaqueous electrolyte solution, comprising a compound represented by Formula 15-18 (organic electrolyte solvent, with lithium salt, and sulfonate ester-based compound is additive, [0006], sulfonate ester-based compound can be represented by Formula 7, [0047]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kim’s Formula 16
	Kim’s Formula 7 is very similar to the instant claim 1 Formula 1 limitation, where X represents a sulfonyl group, R1 represents an alkyl group with 1 carbon atom, and R2 is a hydrocarbon with 2 carbon atoms:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Instant Claim 1 Formula 1
	Kim’s disclosure is different from the instant as Kim’s compound has an oxygen between the sulfonyl group and the aliphatic ring, that is, it is a sulfonate ester substituent instead of a sulfonyl substituent.
	Kim further discloses several polar functional groups that are used in the sulfonate ester-based electrolyte solution additive ([0027]), including sulfonate ester substituents and sulfonate substituents. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  -sulfonate ester substituent

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  - sulfonyl substituent
In the above, R12 can be a C1-C20 alkyl group that can be unsubstituted or substituted with halogen ([0029]).
Kim teaches that the cyclic sulfone group is the group which coordinate to the cathode and creates the SEI ([0019-0021]). Kim further teaches that the sulfonate ester group allows attachment of a substituent to the cyclic sulfone which increases molecular weight and therefore improves thermal stability ([0023-0024]). It is the examiner’s position that if the sulfonate ester was replaced with a sulfonyl group, the compound would still have a large functional group with high molecular weight that allows for the attachment of substituents, and therefore the compound with a sulfonyl group would still be able to be used in the intended goal. Kim additionally teaches that the sulfonyl substituents increase the discharge capacity compared to no additive ([0135], Table 1), although the sulfonyl compounds do not increase the discharge capacity as much as the sulfonate ester substituents. From the above, Kim as a whole suggests that the sulfonyl ester substituent is equivalent to the sulfonyl substituent, insofar as it is a polar functional group, and also allows attachment of substituents to increase the molecular weight and increase the discharge capacity of the battery, although performance of the sulfonyl compounds is slightly less than the sulfonate ester compounds in the comparative examples.  
Therefore, it would be obvious to one of ordinary skill in the art to utilize Kim’s disclosures and associated teachings to have an additive for a nonaqueous electrolyte solution, comprising a compound represented by the instant formula (1) with X being a sulfonyl group, R1 being a phenyl group (Formula 15), an ethyl group (Formula 16), a trifluoromethyl group (Formula 17), an n-propyl group (Formula 18), and R2 equal to a hydrocarbon with 2 carbons, and instant formula (2), with X being a sulfonyl group, R1 being an alkyl group with 1 carbon, where both the R1 and R2 groups are able to be substituted with halogens.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
Modification of Formulae 15-18 to modified electrolyte additive compound
	Regarding Claim 5, Kim discloses the limitations as set forth above. Kim further discloses a nonaqueous electrolyte solution comprising:
	The additive for a nonaqueous electrolyte solution according to claim 1 (Kim discloses the additive for a nonaqueous electrolyte solution as discussed above);
	A nonaqueous solvent (organic solvent- [006]); and
	An electrolyte (lithium salt includes in electrolyte solution, [006], and therefore it it’s the examiner’s position that since all major components of an electrolyte are present and therefore, Kim discloses an electrolyte).
	Regarding Claim 6, Kim discloses the limitations as set forth above. Kim further discloses wherein the nonaqueous solvent comprises a cyclic carbonate and a chained carbonate (dimethylcarbonate can be used with an additive further included in the organic electrolyte solution of cyclic carbonate, [0066-0067]).
	Regarding Claim 7, Kim discloses the limitations as set forth above. Kim further discloses wherein the electrolyte is an electrolyte comprising a lithium salt (lithium salt includes in electrolyte, [006]).
	Regarding Claim 8 and 9, Kim discloses the limitations as set forth above. Kim further discloses an electricity storage device (lithium ion battery, [008], [0015]) comprising:
	The nonaqueous electrolyte solution according to claim 5 (Kim discloses the nonaqueous electrolyte solution of Claim 5 as discussed above);
	A positive electrode (cathode- [0008], [0075]); and
	A negative electrode (anode- [0008], [0075]).
	Regarding Claim 10, Kim discloses the limitations as set forth above. It is the examiner’s position that under the broadest reasonable interpretation of the claim, Kim discloses wherein the electricity storage device is a lithium ion capacitor, as Kim discloses the electricity storage device is a lithium ion battery and it is the examiner’s position that a lithium ion battery meets the limitations of “lithium ion capacitor” as the lithium ion battery is a lithium ion capacitor and the lithium ion battery of Kim is within the scope of the claim 10 limitation. 
	Regarding Claim 11, Kim discloses an electricity storage device (Kim discloses several secondary batteries, for purposes of examination, the electricity storage device that contains comparative example 2, which includes the comparative formula 32 additive in the electrolyte, will be interpreted to mean the electricity storage device, [0122], [0129]) comprising:
	A nonaqueous electrolyte solution ([0122]);
	A positive electrode plate (cathode-[0125], Fig. 2, cathode-3, [0102]); and
	A negative electrode plate (anode-[0124], Fig. 2, anode-2, [0102]);
	The positive electrode plate and the negative electrode plate being arrange to face each other via the nonaqueous electrolyte solution (nonaqueous electrolyte placed in battery case, electrode plates faced to arrange each other, Fig. 2, [0102]), 
Kim further discloses an additive for a nonaqueous electrolyte solution, comprising a compound represented by Formula 7 and Formula 15-18 (organic electrolyte solvent, with lithium salt, and sulfonate ester-based compound is additive, [0006], sulfonate ester-based compound can be represented by Formula 7, [0047]).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Kim’s Formula 7
	Kim’s Formula 7 is very similar to the instant claim 1 Formula 1 limitation, where X represents a sulfonyl group, R1 represents an alkyl group with 1 carbon atom, and R2 is a hydrocarbon with 2 carbon atoms:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Instant Claim 1 Formula 1
	Kim’s disclosure is different from the instant as Kim’s compound has an oxygen between the sulfonyl group and the aliphatic ring, that is, it is a sulfonate ester substituent instead of a sulfonyl substituent.
	Kim further discloses several polar functional groups that are used in the sulfonate ester-based electrolyte solution additive ([0027]), including sulfonate ester substituents and sulfonate substituents. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  -sulfonate ester substituent

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  - sulfonyl substituent
In the above, R12 can be a C1-C20 alkyl group that can be unsubstituted or substituted with halogen ([0029]).
Kim teaches that the cyclic sulfone group is the group which coordinate to the cathode and creates the SEI ([0019-0021]). Kim further teaches that the sulfonate ester group allows attachment of a substituent to the cyclic sulfone which increases molecular weight and therefore improves thermal stability ([0023-0024]). It is the examiner’s position that if the sulfonate ester was replaced with a sulfonyl group, the compound would still have a large functional group with high molecular weight that allows for the attachment of substituents, and therefore the compound with a sulfonyl group would still be able to be used in the intended goal. Kim additionally teaches that the sulfonyl substituents increase the discharge capacity compared to no additive ([0135], Table 1), although the sulfonyl compounds do not increase the discharge capacity as much as the sulfonate ester substituents. From the above, Kim as a whole suggests that the sulfonyl ester substituent is equivalent to the sulfonyl substituent, insofar as it is a polar functional group, and also allows attachment of substituents to increase the molecular weight and increase the discharge capacity of the battery, although performance of the sulfonyl compounds is slightly less than the sulfonate ester compounds in the comparative examples.  
Therefore, it would be obvious to one of ordinary skill in the art to utilize Kim’s disclosures and associated teachings to have a nonaqueous solution that comprises an additive for a nonaqueous electrolyte solution, comprising a compound represented by the instant formula (1) with R2 equal to a hydrocarbon with 2 carbons, or instant formula (2), with X being a sulfonyl group, R1 being an alkyl group with 1 carbon, where both the R1 and R2 groups are able to be substituted with halogens.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
Transfer of Formula 7 to modified electrolyte additive compound
	Regarding Claim 12, Kim discloses the limitations as set forth above. Kim discloses a an electricity storage device according to claim 11 (see claim 11 rejection above for electricity storage device according to claim 11). Kim further discloses wherein in formula (1) wherin: 
X is sulfonyl group (see claim rejection 11 above for X is sulfonyl group),
Wherein the positive electrode active material layer comprises Li(NixCoyAlz)O2, wherein x, y, and z are numerical values satisfying 0.5 ≤ x < 1, 0.1 ≤ y ≤ 0.4, 0.1 ≤ z ≤ 0.2, and x+y+z=1 (Kim discloses various positive electrode active materials that can be used, including Lithium nickel cobalt aluminum, [0080-0082]).
Kim does not directly disclose that R1 is methyl group.
Kim discloses that the sulfonyl compound can contain an alkyl group that can contain 1-20 carbons ([0029]). It is the examiner’s position that because an alkyl group with 1 carbon is equivalent to a methyl group, Kim discloses that the sulfonyl compound can include a methyl group. Therefore Kim teaches that methyl can be used for R1.
Regarding Claim 13, Kim discloses the limitations as set forth above. Kim discloses a an electricity storage device according to claim 11 (see claim 11 rejection above for electricity storage device according to claim 11). Kim further discloses wherein in formula (1) wherein: 
X is sulfonyl group (see claim rejection 11 above for X is sulfonyl group),
Wherein the positive electrode active material layer comprises Li(NixCoyMz)O2, wherein x, y, and z are numerical values satisfying 0.5 ≤ x < 1, 0.1 ≤ y ≤ 0.4, 0.1 ≤ z ≤ 0.2, and x+y+z=1, and M is Mn (cathode active material can be LiNi 1-x-yCoxMnyO2, 0≤x≤0.5, 0≤y≤0.5, [0082]).
Kim does not directly disclose that R1 is methyl group.
Kim discloses that the sulfonyl compound can contain an alkyl group that can contain 1-20 carbons ([0029]). It is the examiner’s position that because an alkyl group with 1 carbon is equivalent to a methyl group, Kim discloses that the sulfonyl compound can include a methyl group. Therefore Kim teaches that methyl can be used for R1.
Claims 1-2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (WO2017043576A1, see US national stage entry, US20180248226A1, for citations) (provided in Applicant’s IDS filed on April 29th, 2020) in view of Kim (US20170271715A1).
Regarding Claim 1 and 4, Kono discloses an additive for a nonaqueous electrolyte solution represented by compound 1 (compound 1-[0077]). Kono discloses a sulfonate electrolyte that closely matches the instant formula 1, but instead of a carbonyl group as its polar group, it contains an ester group (Table 1 compound 1).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Kono Compound 1
Kono’s electrolyte additive of compound 1 provides an additive that follows formula 1, where R2 is a hydrocarbon containing 1 carbon, where R1 is a methyl group.
Kono does not disclose an electrolyte additive that matches instant formula 1 where X is a carbonyl group. Instead, Kono teaches an ester group.
Kim discloses an additive for a nonaqueous electrolyte solution, comprising a compound represented by Formula 7 and Formula 15-18 (organic electrolyte solvent, with lithium salt, and sulfonate ester-based compound is additive, [0006], sulfonate ester-based compound can be represented by Formula 7, [0047]). Kim discloses that the sulfonate compound can replace the ester polar group with a carbonyl group ([0027]). Thus Kim teaches that for a sulfonate electrolyte additive compound with a polar group, ester and carbonyl are interchangeable.
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Kono with the teachings of Kim to have a nonaqueous electrolyte additive that matches the instant formula (1), where X is a carbonyl group. 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Modification of Kono Formula 1 to modified electrolyte additive compound

Claims 1-2 & 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170271715A1).
Regarding claims 1-2, and 4, Kim teaches a compound (Formula 7 and Formulae 15-18). The rationale for modification is similar to Kono in view of Kim, but instead starts from Kim’s Formula 7, and uses Kim’s teaching of sulfonate and carobonyl as equivalent polar groups. 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Modification of Kim Formula 7 to modified electrolyte additive compound

Response to Arguments
Applicant’s arguments, see Remarks, filed August 31st, 2022, with respect to the 102 Rejection of Claims 1-10 have been fully considered and are persuasive.  The 35 USC 102 Rejection of Claims 1-10 has been withdrawn. 
Applicant’s amendments, in view of their arguments , see Claims, filed August 31st, 2022, with respect to the rejection(s) of Claim 4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kono in view of Kim under 35 USC for claim 1 and 4.
Applicant's arguments filed August 31st, 2022, with respect to the rejection(s) of remaining claims under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the rejection’s argument that sulfonyl-based compounds are similar to sulfonate ester-based compounds is contradicted by Kim. Applicant argues that Kim discloses that the sulfonyl compound of Formula 32 is a comparative example 32, which Kim describes as inferior to the sulfonate ester compounds, and therefore a person of ordinary skill in the art would understand the sulfonate ester compounds and sulfonyl compounds to be distinctly different, and providing no motivation to modify the comparative sulfonyl compounds of Formula 32 to reach the compounds of claim 1.  Applicant further argues that Kim teaches that compounds using the sulfonate ester bond as a vehicle for bonding substituents to the sulfone ring are more advantageous than direct bonding of the substituents to the sulfone ring due to a higher molecular weight that can provide thermal stability, and that replacing the sulfonate with the sulfonyl would reduce the thermal stability through reducing the molecular weight. 
It is the examiner’s position that Kim still teaches for the modification of the sulfonate ester compound to a sulfonyl compound of Formula 32 for the following reasons:
Kim teaches that using the compound of formula 32 as an electrolyte additive provides an electrolyte can still function in a battery (Table 1 and Table 2 shows comparative example 4 which contains the electrolyte containing formula 32’s compound, [0122], [0129]). Furthermore, Kim discloses in tables 1 and 2, that the comparative example 4 does is very close in all performance metrics tested to comparative example 3, which contains the electrolyte additive compound 7, which is the sulfonate ester compound, ([0122], [0129], [0135], [0144]), which counters the applicant argument that Kim teaches that the sulfonate ester compounds are distinctly different from the sulfonyl compound, as since the electrolyte additive’s of the sulfonate ester compound and sulfonyl compound produce similar functioning and performing electrolytes, they would not be distinct enough to have motivation to modify the sulfonate ester compound into a sulfonyl compound. 
Furthermore, once the modification of the sulfonate ester compound to the sulfonyl compound takes place, the thermal stability may be affected by the decrease in molecular weight, but the difference in the molecular weights of the sulfonate ester to sulfonyl compound is largely negligible in relation to thermal stability. This can be further shown by the performance metrics discussed above, which show that the sulfonyl compound can be used in an effective electrolyte, showing that the sulfonyl additive is a thermally stable compound for use in an electrolyte. 
For the reasons stated above, it is the examiner’s position that one of ordinary skill in the art using the disclosure of Kim could arrive at the instant claim formula (1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721